internal_revenue_service number release date index number --------------- --------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc intl plr-111711-11 date may ty -------------- legend a ------------------------------------------------------------------------------ ---------------- rrsp tax years year year dear ------------ -------------------------------------- -------------- ------- ------- this is in reply to a letter dated date requesting an extension of time under sec_301_9100-3 for a to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts plr-111711-11 a was a canadian resident who became a u s resident in year a established rrsp a canadian registered retirement savings_plan prior to becoming a u s resident a hired a certified_public_accountant cpa to prepare his year return a was not aware of the rules regarding the u s taxation of canadian retirement plans and his accountant failed to advise him of the need to make an election to defer taxation of income accruing in rrsp under article xviii of the united states-canada income_tax convention the treaty in year a hired a different cpa to prepare his returns for year and was advised by his accountant of the need to elect the provisions of revproc_2002_23 for tax years to defer income_tax under article xviii of the treaty after a was informed of the need to make an election to benefit from the treaty he decided to request an extension of time to file an election under sec_301_9100-3 as of the date of this ruling_request the internal_revenue_service has not communicated with a in any way regarding his rrsp ruling requested a requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant torev proc to defer u s federal income_taxation on income accrued in his rrsp as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant a plr-111711-11 an extension of time provided that a satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that a satisfies the standards of sec_301_9100-3 accordingly a is granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that a is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for year and all subsequent tax years until the tax_year in which a final distribution is made from rrsp a must file form_8891 for rrsp except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling and should be associated with a’s amended returns for tax years this letter_ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely quyen p huynh senior counsel branch office of associate chief_counsel international enclosure copy for purposes cc --------------------------------
